The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5 – 8, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong (US 2009/0310901 A1).
Regarding claim 1, Dong discloses (Figs. 1 – 3; Abstract; para. 0012 – 0068) an optical device to modulate an optical wave passing through the optical device (“A phase modulator is disclosed for the modulation of a light signal traveling through a waveguide” at para. 0012), the optical device comprising: 
an optical waveguide 10 (“Recesses 14 are formed in the light-transmitting medium 10 so as to define a ridge 16 extending from a slab 17 of the first light-transmitting medium 10. The ridge 16 and the base 12 each define a portion of a light signal-carrying region. The light signal-carrying region is the region of the waveguide where the fundamental mode 18 of the light signals is guided” at para. 0017, emphasis added); 
a first doped region 24 in the optical waveguide 10 forming an emitter of a bipolar junction transistor (para. 0026); 
a second doped region 26 in the optical waveguide forming a base of the bipolar junction transistor (para. 0026); 
a third doped region 28 forming a collector of the bipolar junction transistor (“… the electronics can apply the electrical energy so the bipolar junction transistor is operated with the first doped region 24 as the emitter, the second doped region 26 as the base, and the third doped region 28 as the collector” para. 0026, emphasis added), 
wherein a base-emitter junction 24,26 comprising the base 26 and the emitter 24 is configured to operate in a forward-bias mode and a base-collector junction 26,28 comprising the base 26 and the collector 28 is configured to operate in a reverse-bias mode to modulate the optical wave (“… the electronics can apply the electrical energy so the bipolar junction transistor is operated with the first doped region 24 as the emitter, the second doped region 26 as the base, and the third doped region 28 as the collector. For instance, the electronics can apply a reverse bias between the third doped region 28 and the second doped region 26 and a forward bias between the second doped region 26 and the first doped region 24” at para. 0026, emphasis added).  
Regarding claim 5, Dong expressly teaches that the bipolar junction transistor 24,26,28 has n-p-n conductivity types in the emitter 24, the base 26, and the collector 28, respectively (“The bipolar junction transistor … can be an NPN type transistor … the first doped region 24 and the third doped region 28 can include N-type dopants and can accordingly be N-type regions while the second doped region 26 can include an P-type dopant and can accordingly be a P-type region.” at para. 0021 and 0054). 
Regarding claim 6, Dong expressly teaches that the base 26 and the emitter 24 can be formed in silicon as doped portions of the silicon waveguide layer 10 (“When the light-transmitting medium 10 is silicon, a suitable insulator 19 includes, but is not limited to, silica and a suitable substrate 20 includes a silicon substrate. A silicon-on-insulator wafer is a suitable platform for an optical device and has a silicon light-transmitting medium 10 positioned over a base 12 that has a silica insulator 19 and a silicon substrate 20” at para. 0018; “There are three primary doped regions in the light-transmitting medium. The primary doped regions include a first doped region 24, a second doped region 26, and a third doped region 28” at para. 0020).  
Regarding claim 7, Dong expressly teaches an embodiment (Fig. 1B; para. 0020 – 0022), wherein the base-emitter junction 24,26 comprises a vertical junction within the optical waveguide 10.  
Regarding claim 8, Dong expressly teaches an embodiment (Fig. 3; note a typesetting issue: the top numeral “26” should be “24”; para. 0052, 0053, and 0066), wherein the base-emitter junction 24,26 comprises a lateral (horizontal) junction within the optical waveguide 10. 
Regarding claim 13, Dong expressly teaches that the disclosed phase modulator can be included in a Mach-Zehnder interferometer (“Although the modulator is disclosed in the context of a phase modulator, the modulator can also serve as an intensity modulator. For instance, one or more of the above phase modulators can be positioned along a branch of a Mach-Zehnder interferometer and can be operated so as to modulate the output of the Mach-Zehnder interferometer” at para. 0069).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dong.
Regarding claim 4, Dong teaches that a distance between a center of the base-emitter junction 24,26 and a center of the base-collector junction 26,28 (i.e., the width W of the base 26, as identified in Fig. 1B) can have a value from 0.5 m = 500 nm to 800 nm (“A suitable width for the second doped region 26 includes a width less than 5 m, 2 m, or 0.5 m” at para. 0030). This range overlaps with the recited range and, hence, a prima facies case of obviousness exists (MPEP 2144.05). 
It is also noted that (i) the range limits depend on a particular application (constituent materials of the waveguide, a wavelength of operation, required modulation speed, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard Dong certainly recognizes the width of the base 26 as a result-effective parameter that determines the maximum modulation speed (“For instance, decreasing the width of the second doped region 26 can increase the maximum possible modulation speed” at para. 0030). 

Claims 2, 3, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Liu (US 2007/0031080 A1).
Regarding claims 2 and 3, Dong states (para. 0003 and 0013) a well-known fact that a PN junction creates a depletion region around it and illustrates a mode 18 of the optical waveguide 10 (“The light signal-carrying region is the region of the waveguide where the fundamental mode 18 of the light signals is guided” at para. 0017). The waveguide mode 18 is confined within a selected region within the optical waveguide for the optical wave to pass through, the optical wave/mode 18 having a transverse optical mode profile (a pear-shaped profile 18 in Fig. 1B) when present in the optical waveguide 10, wherein the selected region is a region within which a peak intensity of the optical mode decays to down to a pre-determined value. The Examiner takes official notice that it is well known (college-level textbooks) that such pre-determined value is set at 1/e of the peak intensity, as a matter of convention (standard definition). 
While Dong does not mention that the modulation efficiency improves/increases when the spatial overlap of the optical mode and the depletion region increases, Liu discloses (Figs. 1A, 1B, 2, and 3; para. 0019 – 0042) an optical waveguide phase modulator (the same general modulator type as in Dong) that comprises a PN junction 147 (para. 0020) that is reverse-biased (and generally corresponds to the reverse-biased base-emitted junction 24,26 in Dong), a depletion region 133 around the PN junction 147 (para. 0019), and an optical waveguide mode 121 that is confined within a selected region within the optical waveguide for the optical wave to pass through, the optical wave/mode 121 having a transverse optical mode profile (a pear-shaped profile 121/221 in Figs. 1B and 2 which corresponds to the pear-shaped profile 18 in Fig. 1B of Dong) when present in the optical waveguide (“The example in FIG. 1A shows the mode of an optical beam 121 propagating along the optical path through optical waveguide 127” at para. 0021). Liu expressly teaches that the optical mode 121/221 is confined near the PN junction interface 147/247 (para. 0037; also claim 2). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the center of the selected region 18 (a center of the waveguide mode) in Dong can be disposed close to, or at, the (reverse-biased) base-emitter junction 24,26, in accordance with the teachings of Liu, in order to improve/increase the spatial overlap between the optical mode and the depletion region (around the junction) and thereby improve/increase the modulation efficiency of the optical modulator. 
The Dong – Liu combination considers that the center of the selected region 18 (a center of the waveguide mode) in Dong can be disposed close to, or at, the (reverse-biased) base-emitter junction 24,26 and can be either precisely centered (0 nm from the center of the base-emitter junction, which meets the corresponding limitations of claim 3) or offset to either side (e.g., towards the base-collector junction, which meets the corresponding limitations of claim 2) by a small amount, as a matter of suitable/workable design choices for a particular waveguide cross-section and choices of dopants for the junction. 
In light of the foregoing analysis, the Dong – Liu combination teaches expressly or renders obvious all of the recited limitations. 
Regarding claim 17, the teachings of Dong and Liu combine (see the arguments and motivation for combining as applied to claims 2 and 3 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1 – 3. Specifically, the Dong – Liu combination contemplates an optical modulator that modulates an optical wave /mode, according to a corresponding method of using the modulator, the method comprising: 
passing the optical wave/mode 18 (as identified in Fig. 1B of Dong) through an optical waveguide 10 containing at least a portion of a bipolar junction transistor (BJT) structure 24,26,28, wherein a peak intensity of the optical wave passes within 300 nm of a peak change in an injected minority-carrier concentration within a base 26 of the BJT structure (as detailed above for claims 2 and 3); 
electrically modulating, under forward-bias conditions, a base-emitter junction 24,26 of the BJT structure 24,26,28 to change the injected minority-carrier concentration (para. 0027 and 0043 of Dong); and 
reverse biasing a base-collector junction 26,28 of the BJT structure 24,26,28 to remove minority carriers from the base of the BJT structure 24,26,28 (para. 0027 and 0043 of Dong).  
As an aside and relevant comment, it is noted that the phase modulator of Dong operates by the same principle as that of the instant application. 
Regarding claim 18, the Dong – Liu combination considers a high-speed modulator: in fact, Dong teaches that the use of a bipolar junction transistor structure improves/increases the speed of operation (para. 0027, 0030, 0043, and 0047), while Liu exemplifies that the speed of a modulator with a single junction can still be up to 100 Gb/s (Fig. 4; para. 0043) which has frequency components 0 to at least 60 GHz, the range including the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05).  
Regarding claim 19, the Dong – Liu combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 4.  
Regarding claim 20, Liu cites a well-know consideration that the driving voltage is inversely proportional to the interaction/modulation length (para. 0044) and exemplifies that the modulating voltage of about 1.75V applied a 5 mm interaction length can produce a 90o phase shift.  It would be obvious to a person of ordinary skill in the art that modulating voltages lower than 1V can be achieved for longer interaction lengths (e.g., 1.75/2 = 0.875V for a 1cm interaction length), depending on the requirements of a particular application (maximum acceptable modulating voltage, minimum acceptable modulation speed, etc). 

Claims 9, 10, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of “Ring resonator silicon optical modulator based on interleaved PN junctions” by Ziebell et al, Proc. SPIE 8431, Silicon Photonics and Photonic Integrated Circuits III, 84310J, 2012 (hereinafter Ziebell).
Regarding claim 9, Dong teaches only embodiments with PN junctions (interfaces 24/26 and 26/28 in Fig. 1B) and does not expressly teach PIN junctions, even though their use in phase modulators is well known in the art. For example, Ziebell describes (Fig. 1; Abstract; Section 2) an optical waveguide phase modulator that comprises a reversed-biased junction, the junction being a PIN junction (Fig. 1a and 1b) that comprises an intrinsic region “i” disposed between oppositely doped (P and N) regions of the junction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that one of, or both, junctions (the base-emitter junction and the base-collector junction) in Dong can be configured to be a PIN junction, as a suitable/workable design choice illustrated by Ziebell. The presence of a first intrinsic region located between the base 26 and the emitter 24 (to form a first PIN junction) and a second intrinsic region located between the base 26 and the collector 26 (to form a second PIN junction) would have the same effect on the junction capacitances as in the claimed modulator. 
Regarding claims 10 and 15, Dong expressly teaches that the disclosed phase modulator can be included in a Mach-Zehnder interferometer (para. 0069), but does not cite other known modulator types, such as a ring resonator modulator. However, Ziebell describes (Fig. 1; Abstract; Section 2) an optical waveguide phase modulator that comprises a reversed-biased junction and is incorporated in a ring resonator modulator (Fig. 1b). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the phase modulator of Dong can be incorporated into a ring resonator modulator, as a suitable/workable design choice (modulator type) illustrated by Ziebell. 
Dong illustrates a mode 18 of the optical waveguide 10 (“The light signal-carrying region is the region of the waveguide where the fundamental mode 18 of the light signals is guided” at para. 0017). The waveguide mode 18 is confined within a selected region within the optical waveguide for the optical wave to pass through, the optical wave/mode 18 having a transverse optical mode profile (a pear-shaped profile 18 in Fig. 1B) when present in the optical waveguide 10, wherein the selected region is a region within which a peak intensity of the optical mode decays to down to a pre-determined value. The Examiner takes official notice that it is well known (college-level textbooks) that such pre-determined value is set at 1/e of the peak intensity, as a matter of convention (standard definition). A center of the selected region can be located closer to the outside edge than to an inside edge of the curved optical waveguide, as a suitable/workable design choice, as long as it improves/increases the spatial overlap between the depletion region of a junction and the optical mode (see a detailed explanation provided above for claims 2 and 3). 
The Dong – Ziebell combination considers various shapes of the junctions delimiting the emitter, the base, and the collector and, in particular, renders obvious that the emitter can extend/protrude into the base. It is also noted that it has been held by courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). (MPEP 2144. Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 
Regarding claim 14, the Dong – Ziebell combination considers that the contemplated modulator can be of a ring resonator type that comprises a ring waveguide (Fig. 1b of Ziebell). The ring resonator is particular case of a racetrack resonator (comprising two opposite straight segments whose ends are interconnected by U-turn section). 
Alternatively or additionally, the Examiner takes official notice that a racetrack resonator is well-known in the art. Such design/shape choice would be obvious to a person of ordinary skill in the art as a suitable/workable design choice. 
Regarding claim 16, the Dong – Ziebell combination considers that the contemplated modulator of a ring resonator type can further comprise: 
a bus waveguide optically coupled to the ring waveguide: Fig. 1b of Ziebell shows a (lower straight) bus waveguide optically coupled to the ring waveguide with interleaved junctions (first two para. of Section 2 in Ziebell).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baehr-Jones et al (US 2018/0210242 A1).
Regarding claim 11, Dong expressly teaches that the disclosed phase modulator can be included in a Mach-Zehnder interferometer (para. 0069), but does not cite other known modulator types, such as a ring resonator modulator. However, Baehr-Jones discloses (Figs. 1, 6 – 10, and 13; para. 0053 – 0060, 0083 – 0093, and 0100) an optical waveguide phase modulator that comprises a reversed-biased junction and is incorporated in a ring resonator modulator with a curved/circular waveguide (Fig. 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the phase modulator of Dong can be incorporated into a ring resonator modulator, as a suitable/workable design choice (modulator type) illustrated by Baehr-Jones. 
Baehr-Jones illustrates a wide variety of suitable/workable shapes of a junction, including a design/shape wherein a doped region (e.g., p-doped region 220 in Fig. 9 of Baehr-Jones) extends only part way across a width (defined by sidewalls 230,231) of an optical (ridge-shaped) waveguide 230 and another doped region (n-doped region 210) extends beyond (above) the p-doped doped region across the width of the optical waveguide. Hence, the Dong - Baehr-Jones combination renders obvious a suitable/workable design/shape choice wherein the emitter and the collector extend only part way across a width of the optical waveguide and the base extends beyond the emitter and the collector across the width of the optical waveguide.
It is also noted that it has been held by courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application. (MPEP 2144. Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Alloatti (US 2017/0040487 A1).
Regarding claim 12, Dong does not teach a particular design choice/shape comprising an additional doped region. However, Alloatti discloses (Figs. 12 and 13; para. 0071 – 0074) a semiconductor structure that comprises a plurality of PN junction interfaces defined by n-doped doped regions 1120 and p-doped regions 1130 (para. 0070). Alloatti illustrates a design choice comprising an additional doped region 1130c that has the same conductivity (p-doped) as the regions 1130a,1130b and is separated from them (para. 0074). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the modulator in Dong can be configured to comprise, as a suitable/workable design/shape choice generally suggested by Alloatti, a fourth doped region extending within the optical waveguide along the emitter, the base, and the collector, wherein the fourth doped region has a same conductivity type as the collector and is separated from the emitter and the collector by extended regions of the base. 
It is also noted that it has been held by courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application. (MPEP 2144. Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Three-Port Optical Phase-Shifters and Modulators With Ultra-High Modulation Efficiency, Positive RF-Linking Gain, and Low Residual Amplitude Modulation” by Chao et al, IEEE Access, vol. 8, pp. 80836 – 80841, May 14, 2020.
“Ultrashort SiGe Heterojunction Bipolar Transistor-Based High-Speed Optical Modulator” by Wu et al, IEEE JOURNAL OF SELECTED TOPICS IN QUANTUM ELECTRONICS, VOL. 19, NO. 2, 7900109, 2013.
US 6,198,853 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896